UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended:June 30, 2013 Or ¨ Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number:001-34708 BIOSTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Maryland 20-8747899 (State or other jurisdiction of incorporation of origination) (I.R.S. Employer Identification Number) No. 588 Shiji Xi Avenue Xianyang, Shaanxi Province People’s Republic of China (Address of principal executive offices) (Zip code) 011-86-29-33686638 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox The Company had11,596,113shares issued and outstanding as of August 16, 2013. Table of Contents TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q FOR QUARTER ENDED JUNE 30, 2013 Page PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) F-1 Condensed Consolidated Balance Sheets F-1 Condensed Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Stockholder’s Equity F-3 Condensed Consolidated Statements of Cash Flows (unaudited) F-4 Notes to the Condensed Consolidated Financial Statements (unaudited) F-5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements BIOSTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2013 December 31, 2012 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $3,721,261 (2012/12/31: $3,645,817) Inventories - note 2) Deposits and other receivables - note 3) Income tax recoverable Loan receivables - note 4) Total Current Assets Non-current Assets Deposits - note 3) - Deferred tax assets - note 7) Property and equipment, net - note 2) Intangible assets, net - note 2) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts and other payables $ $ Short-term bank loans - note 5) Due to a related party - Value-added tax payable Total Current Liabilities Commitment and contingencies- note 9) Stockholders' Equity Common stock, $0.001 par value, 100,000,000 shares authorized, 11,596,113 and 9,993,549 shares issued and outstanding as at June 30, 2013 and December 31 - note 6) Additional paid-in capital Statutory reserve - note 8) Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents BIOSTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three months ended June 30, Six months ended June 30, Sales, net $ Cost of sales Gross profit Operating expenses: Advertising expenses Selling expenses Compensation paid to customers - - General and administrative expenses Research and development expenses Impairment of intangible assets - - Total operating expenses (Loss) from operations ) Other income (expense) Interest income Interest expense ) Other ) (Loss) before income taxes ) ) ) Provision for income tax (recovery) ) ) Net (Loss) Income ) ) $ ) $ ) Foreign currency translation adjustment Comprehensive Income (Loss) $ $ ) $ $ ) Net (loss) income per share Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Basic and diluted The accompanying notes are an integral part of these financial statements. F-2 Table of Contents BIOSTAR PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Common Stock - note (6) Additional Paid-in Statutory Retained Accumulated Other Comprehensive Total Stockholders' Shares Amount Capital Reserve Earnings Income Equity Balance, December 31, 2011 (Audited) Stock-based compensation - - - Transfer to statutory reserve - - - ) - - Net loss for the year - ) - ) Foreign currency translation adjustment - Balance, December 31, 2012 (Audited) Stock-based compensation - Shares issued to acquire intangible assets - - - Net loss for the six months - ) - ) Foreign currency translation adjustment - Balance, June 30, 2013 (Unaudited) $ The accompanying notes are an integral part of these financial statements. F-3 Table of Contents BIOSTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Accrued interest ) - Deferred tax assets ) Depreciation and amortization Recognition of deferred research and development expenses Stock-based compensation Credits to accounts receivable as compensation to customers - Impairment of intangible assets - Changes in operating assets and liabilities: Accounts receivable Inventories ) Deposits and other receivables 43 Accounts payable and accrued expenses ) ) Value-added tax payable ) ) Income tax payable/recoverable ) Exchange difference - Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Additions to construction in progress ) - Payment for acquisition of Shaanxi Weinan - ) Compensation received for disposed land use rights - Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of short term loan - ) Repayment to a related party ) - Net cash (used in) financing activities ) ) Effective of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Interest received $ $
